Citation Nr: 0008479	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  98-14 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
service-connected post-traumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from January 1966 to December 
1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision of the Fort 
Harrison, Montana, Department of Veterans Affairs (VA) 
Regional Office (RO).  In August 1999, the Board remanded 
this claim for further development.  The RO completed the 
development, and the case is again before the Board for final 
appellate review.  See Stegall v. West, 11 Vet. App. 268 
(1998) (The Board is obligated by law to ensure that the RO 
complies with its directives).  

At the veteran's June 1999 hearing before a member of the 
Board, he presented arguments regarding clear and 
unmistakable error in prior rating decisions dated in June 
1985 and April 1986 that evaluated his PTSD.  Hearing 
transcript, (T.), 2, 18.  This matter has not been 
adjudicated by the RO and is not inextricably intertwined 
with the issue on appeal.  Harris v. Derwinski, 1 Vet. App. 
180 (1991).  Therefore, this matter is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's PTSD is productive of no more than 
occupational and social impairment with reduced reliability 
and productivity and difficulty in establishing and 
maintaining effective work and social relationships due to 
such symptoms as easy irritability, some depression, reported 
impaired memory and/or judgment and disturbances of 
motivation.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§  1155, 5107 (West 
1991); 38 C.F.R § 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A rating decision dated in June 1985 granted service 
connection for PTSD at a rate of 10 percent on the basis of a 
VA examination which revealed the presence of PTSD.  
Following a December 1985 VA examination, the evaluation for 
PTSD was increased to 50 percent, effective from August 1984.  
The veteran's current appeal stems from his September 1997 
request for a higher rating.  

In conjunction with the veteran's claim for a total 
disability rating by reason of individual unemployability due 
to service-connected disabilities that was received in 
February 1996, the veteran was afforded a VA examination in 
April 1996.  The veteran stated that he slept during the day 
because he could not sleep at night.  He did not remember his 
nightmares, but he awakened in cold sweats at times; his 
nightmares were at least on a weekly basis.  

Mental status examination revealed that the veteran presented 
in a calm professional manner, except that he was easily 
irritable and became somewhat threatening when discussing the 
process of getting disability benefits.  He became fairly 
intense emotionally and quite easily.  His affect was 
somewhat tense during most of the interview.  His insight was 
guarded.  His judgment was somewhat difficult in terms of 
therapy.  The diagnosis was PTSD, moderate symptomatology.  
The Global Assessment of Functioning (GAF) score was in the 
60 range.  

A letter dated in May 1996 from RB, Ph.D., indicates that he 
knew the veteran socially for about 3 years, and he had not 
treated him.  He generally saw the veteran about 3 times per 
week.  He stated that the veteran displayed a number of PTSD 
symptoms, including hypervigilance, exaggerated startle 
response, difficulty in sustaining concentration, and an 
unusual sleep pattern.  He attempted to control his emotions 
and anger through martial arts.  He tended to be isolated.  
The veteran had not sought treatment because of his distrust 
of doctors.  He often seemed depressed.  

A rating decision dated in August 1996 granted a total 
disability rating by reason of individual unemployability due 
to service-connected disabilities.  At the time, service 
connection was in effect for PTSD; residuals of a gun shot 
wound of the right lower extremity, rated 40 percent 
disabling; lumbosacral strain, rated 
10 percent disabling; and residuals of a gun shot wound of 
the left thigh, rated 
30 percent disabling.  The combined schedular evaluation was 
80 percent.  

The veteran presented testimony before a member of the Board 
in June 1999.  The veteran stated that his 2 best friends 
were psychologists who understood him.  They played pool 
together.  He saw one friend every week to play pool.  T. 4.  
The veteran testified that he had hyperalertness, 
nervousness, and an inability to focus on a daily basis.  T. 
6.  He indicated that he did cooking and grocery shopping.  
He had recently gone shopping at midnight in order to avoid 
people.  T. 12.  He stated that he did not receive medical 
treatment for PTSD.  T. 16.  

The veteran was afforded a VA psychiatric examination in 
September 1999.  In terms of specific symptoms, the veteran 
reported that his anger was very hard to control.  When asked 
about suicidal tendencies, he stated that he had not 
attempted any type of suicide.  He mentioned that he had some 
homicidal thoughts.  He was able to maintain his personal 
hygiene and the basic activities of daily living.  There was 
no problem with orientation.  He thought that he had short-
term and long-term memory loss at times.  He displayed no 
obscure speech patterns or problems in rate and flow of 
speech.  

When asked about anxiety attacks, the veteran stated that he 
got overwhelming grief, not specific panic; the grief 
referred to PTSD as well as the experiences related to the 
death of his son.  He reported sleep impairment and not 
sleeping very much.  He described hypervigilance and an 
inability to tolerate distractions.  He complained of 
intrusive thoughts and nightmares.  The examiner commented 
that in terms of the veteran's claims file, history, and 
previous social and occupational history, PTSD produced a 
moderate to severe social/occupational functional impairment.  
The examiner assigned a GAF score of 50, indicative of 
moderate to severe functioning in terms of friendships, 
acquaintances, social functioning, occupational functioning 
and physical difficulties.  The examiner explained that a GAF 
score is a "global" assessment rather than one that assesses 
only PTSD and that it is on the basis of not only 
occupational and social history but other physical 
difficulties.  The Axis I diagnosis was PTSD.    

Pertinent Criteria

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records which have not been obtained and 
which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

38 C.F.R. § 4.132, the VA Schedule of Ratings for Mental 
Disorders, was amended and redesignated as 38 C.F.R. § 4.130, 
effective November 7, 1996.  As the veteran filed his claim 
only subsequent to this change, only the amended criteria 
apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

38 C.F.R. § 4.130, Diagnostic Code 9411 provides for a 
50 percent evaluation for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment or abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  A 70 percent 
evaluation is warranted where there is occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood; 
suicidal ideation; obsessional rituals which interfere with 
routine activities; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.  A 100 
percent evaluation is warranted where there is evidence of 
total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p.32.]  GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Id; see also Richard v. Brown, 9 Vet. 
App. 266 (1996).

Analysis

For a higher, 70 percent rating, the evidence must reveal 
symptoms such as deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood; 
suicidal ideation; obsessional rituals which interfere with 
routine activities; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).
However, the Board finds that such criteria have not been met 
for the reasons discussed below.  

At the time of the April 1996 VA examination, the examiner 
observed that the veteran's presentation was in a calm and 
professional manner.  There was no indication of a neglect of 
personal appearance or near-continuous panic or depression.  
Although it was noted that the veteran was easily irritable 
and judgment was difficult, the overall GAF score provided by 
the examiner was 60, reflective of only moderate symptoms.  
Such impairment is not of the severity described in the 
criteria necessary for a 70 percent or higher rating.  

Other subsequent examinations do not show the severity of 
problems requisite for a 70 percent rating.  Similar to the 
earlier VA examinations, the veteran displayed no obscure 
speech patterns on VA examination in September 1999.  During 
his June 1999 hearing, he was consistently logical and his 
answers were uniformly relevant to the questions.  The 
absence of intermittently illogical, obscure or irrelevant 
speech precludes the assignment of a higher rating.  

Also consistent with the 1996 VA examination, it was 
indicated in the September 1999 VA examination that the 
veteran maintained his personal hygiene and attended to the 
basic activities of daily living.  During his testimony in 
June 1999, he described how he regularly interacted with 
several friends.  Despite the observation by RB, Ph.D., in 
May 1996 that the veteran often seemed depressed, there is no 
indication that he has near-continuous depression that the 
ability to function independently was precluded or has 
obsessional rituals which interfered with routine activities, 
as required for a 70 percent rating.  

The Board notes that as of the September 1999 VA examination, 
the GAF score was 50, indicative of moderate to severe 
functioning in terms of friendships, acquaintances, social 
functioning, occupational functioning and physical 
difficulties.  This score is lower than that on the previous 
VA examination.  Nevertheless, the record is consistent in 
noting the absence of any such symptoms as obsessional 
rituals interfering with his routine activities; illogical, 
obscure or irrelevant speech; or depression that is near 
continuous so as to affect the veteran's ability to function 
independently.  He has not displayed any panic and he has 
maintained his ability for self-care and to function to some 
degree in society.  There is no competent evidence of any 
persistent pattern or danger of the veteran hurting himself 
or others.  Nor does the post-November 7, 1996 evidence show 
that the veteran has been at any point unable to perform his 
activities of daily living, that his hygiene has been 
neglected, that he is disoriented, or that his memory loss 
extends to the names of close relatives or his name or 
occupation.  As such, the veteran does not meet the 70 or 100 
percent criteria.  That is, the disability picture remains 
consistent with the 50 percent rating currently in effect.


ORDER

An evaluation in excess of 50 percent for PTSD is denied.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


